Citation Nr: 1008864	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1978 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed with respect to the Veteran's claim.

The Veteran contends that he has a currently diagnosed 
psychiatric disorder that had its onset in service when he 
was treated for depression and substance abuse.  

At the outset, the Board observes that service connection 
cannot be established for a disability resulting from willful 
misconduct or the primary abuse of alcohol or drugs. 38 
U.S.C.A. §§ 105(a), 1131 (West 2002); Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  'Willful misconduct' is defined 
as an act involving conscious wrongdoing or a known 
prohibited action, and alcohol and drug abuse are, by 
statute, deemed to be willful misconduct.  Libertine v. 
Brown, 9 Vet. App. 521 (1996); 38 C.F.R. §§ 3.1(n), 3.301 
(2009).  For that reason, a grant of service connection is 
precluded for any abuse of alcohol and drugs during service, 
and for any disorder that is due to the abuse of alcohol or 
drugs.  

The Veteran's service treatment records show that he was 
treated on multiple occasions for alcohol and heroin abuse.  
Those records also reflect that in July 1979 he was diagnosed 
with and treated for depression.  However, the Veteran does 
not appear to have sought further in-service treatment for 
that disorder or any other psychiatric disorder apart from 
substance abuse.  The report of his July 1981 separation 
examination is negative for any complaints or clinical 
findings of psychiatric problems.

Post-service VA medical records dated from November 2000 to 
April 2007 reflect periodic complaints of depression and 
other "chronic mental issues."  Significantly, those 
records also show that in November 2006, the Veteran was 
diagnosed with possible major depressive disorder with 
psychotic features.  It was noted that his major depressive 
disorder was "in full remission" and had "followed the 
news that he had hepatitis C in September 2003."  
Parenthetically, the Board observes that, because the Veteran 
is not service connected for hepatitis C, it is unnecessary 
to consider whether service connection is warranted as 
secondary to that disability.  See Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009).

Subsequent VA and Social Security Administration records show 
ongoing treatment for alcohol, cocaine, and heroin 
dependence, but no other diagnoses of depression.  To the 
contrary, a February 2007 VA mental health screening was 
negative for depression and a May 2007 general clinical 
evaluation, performed in connection with the Veteran's claim 
for Social Security Administration disability benefits, found 
that while he had diagnoses of alcohol, cocaine, and opioid 
dependence, all in remission, he did not meet the diagnostic 
criteria for depression or other psychiatric disorder.  In 
this regard, the Board notes that while the Veteran has been 
found to be disabled for Social Security Administration 
purposes due to nonservice-connected back and 
gastrointestinal disorders, his Social Security 
Administration records do not show that he has current 
diagnosis of depression.

In view of the Veteran's in-service treatment for depression 
(notwithstanding the substance abuse) and his post-service 
medical records, which contain a possible but not 
determinative diagnosis of major depressive disorder, it 
remains unclear to the Board whether the Veteran currently 
meets the diagnostic criteria depression or a related 
psychiatric disability and, if so, whether such a disability 
was caused or aggravated by any aspect of his active service 
aside from his documented in-service substance abuse.  
38 C.F.R. §§ 3.1(n), 3.301 (2009).  Accordingly, the Board 
finds that a remand for a VA etiological examination and 
opinion would be helpful in assessing the merits of his 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995) (holding 
that VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on a claim); see also.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that, in 
claims for service connection, 38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with 
in-service injuries for the purposes of a VA examination).  

The Board recognizes that the RO previously scheduled the 
Veteran for a VA examination in connection with his claim, 
but that he failed to report.  Significantly, however, the 
Veteran submitted documentation indicating that he was 
incarcerated at the time of the scheduled examination.  The 
record, thereafter, shows that he has been sentenced to 
prison on additional charges and, as of March 26, 2009, 
remains incarcerated.

VA's duty to assist incarcerated Veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow Veterans.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  In this regard, the Board is 
cognizant that VA does not have the authority to require a 
correctional institution to release a Veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility.  See, e.g., 38 U.S.C.A. § 5711.  
Nevertheless, VA's duty to assist an incarcerated Veteran 
includes: (1) attempting to arrange transportation of the 
claimant to a VA facility for examination; (2) contacting the 
correctional facility and having their medical personnel 
conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See 
Bolton, 8 Vet. App. at 191.

The Board finds that in light of VA's duty to assist, on 
remand the RO/AMC should reschedule the Veteran for 
examination in connection with his service connection claim.  
38 U.S.C.A. § 5103A(d).  Because of the Veteran's status, the 
typical procedures for scheduling an examination are not 
likely going to be adequate.  Nevertheless, the United States 
Court of Appeals for Veterans Claims (Court) has cautioned 
'those who adjudicate claims of incarcerated Veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
Veterans.'  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. 
App. at 193).

Here, because a medical examination of the Veteran was not 
conducted, and because no attempt was made to have the 
Veteran examined at a prison facility, the Board finds that a 
remand is necessary to allow the RO/AMC to attempt to 
schedule the Veteran for an examination.  38 U.S.C.A. § 
5103A(d).  In this regard, the VA Adjudication Procedure 
Manual may prove helpful as it contains a provision for 
scheduling examinations of incarcerated Veterans.  The manual 
calls for the RO/AMC or the local Veterans Health 
Administration (VHA) Medical Examination Coordinator to 
confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA. See M21-1MR, Part 
III.iv.3.A.11.d (2009).  In order for the RO/AMC to be 
successful in scheduling the examination, communication with 
the prison facility is essential.  It may be necessary to 
make a determination as to who the state official is with the 
authority to make a decision on these matters and to obtain a 
definitive answer from that official. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take all reasonable 
measures to schedule the Veteran for a VA 
examination to address the nature and 
etiology of any current psychiatric 
disability.  If the Veteran remains 
incarcerated, the RO/AMC shall confer with 
prison authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for examination or if an 
examination at the prison is feasible.  See 
M21-1MR, Part III.iv.3.A.11.d.  All efforts 
to schedule the Veteran for VA examination 
should be documented in the claims file.

The claims file must be reviewed by the VA 
examiner in conjunction with the examination 
and the review should be noted in the 
examination report.  Additionally, the VA 
examiner should acknowledge and discuss any 
reports of a continuity of psychiatric 
symptomatology since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner did 
not comment on Veteran's report of in-
service injury and instead relied on absence 
of evidence in service medical records to 
provide negative opinion). 

The examiner should specifically address the 
following: 

(a)  Diagnose all current psychiatric 
disabilities. 

(b)  State whether it is at least as 
unlikely as not (50 percent probability or 
greater) that any current psychiatric 
disability, excluding drug or alcohol 
addiction, was caused or aggravated beyond 
its normal progression by the Veteran's 
in-service treatment for depression.

(c)  State whether it is at least as 
unlikely as not (50 percent probability or 
greater) that any current psychiatric 
disability, excluding drug or alcohol 
addiction,  is otherwise related to the 
Veteran's active service, to specifically 
exclude any in-service substance abuse.  

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

2.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


